Citation Nr: 1704880	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-11 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for a disability manifesting in "chest pains."



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was previously before the Board in January 2015 and November 2015.  In January 2015, the claim was remanded to afford the Veteran a videoconference hearing.  The videoconference hearing was held in April 2015 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Thereafter, the claim was reopened by the Board in the November 2015 decision due to the receipt of new and material evidence.  It was also remanded at that time for additional development, including obtaining treatment records and affording the Veteran a VA examination.  Pursuant to the remand directives, the RO obtained outstanding private and VA treatment records, provided a VA examination and medical opinion, and readjudicated the claim.  The Board finds there was substantial compliance with the November 2015 remand; thus, additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not currently have a heart disability, nor has he had a heart disability at any time during the period on appeal; his chest pains are symptoms of his service-connected gastroesophageal reflux disease (GERD).



CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  An August 2005 letter satisfied the duty to notify provisions and included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, pursuant to VA's duty to assist in the development of a claim, VA provided a July 2016 VA examination pursuant to the November 2015 Board remand.  38 U.S.C.A. § 5103A (c)-(d); 38 C.F.R. § 3.159 (c)(3)-(4).  The Board finds that such VA examination report is adequate as the examiner considered the relevant history of the claimed condition based on an interview with the Veteran; performed a thorough review of the record, to include his service treatment records (STRs) and post-service records; and provided a physical examination with diagnostic testing.  His opinion with regard to the diagnosis offered, or lack thereof, considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24.  Further, there was no opinion submitted in contrast to the VA examination report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  Thus, the Board finds that no further action is necessary in this regard.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  The hearing discussion focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a current disability.  In this regard, the undersigned specifically explained that pain is a symptom and not a disability and that a diagnosis of some sort of cardiac disability was required to establish service connection.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the fact that the evidence of record failed to demonstrate certain aspects of the claim, the undersigned held the record open for 60 days so as to allow the Veteran to submit additional medical evidence.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and has not been associated with the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'--the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a), such as arthritis).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran asserts that he suffers from a disability resulting in chest pains that either began during his active military service or which is etiologically related to another of his service-connected disabilities.  His claim is being reviewed to determine if a disability related to these chest pains, including a heart disability, exists and had its onset in service.

The Veteran's STRs include an October 1980 report of an exercise ECG test indicated for "chest pain."  No ischemic changes, eurythmia, or other symptoms were noted and it was concluded that this represented a normal study and exercise response.  The STRs further document chest pain with radiation to the left arm in January 1981.  Physical examination on January 25 and January 30, 1981, did not reveal any chest abnormalities and it was noted that EKG findings were insignificant and within normal limits.  Further, a January 1981 chest x-ray was also within normal limits.  The Veteran was assessed with atypical chest pain, probable esophageal pain, and rule out hiatal hernia causing pain.

Post-service treatment records include August 1996 records which show the Veteran was admitted to a hospital for chest pain.  On August 28, 1996, the Veteran underwent left heart catheterization, left ventricular cineangiography, and coronary arteriography.  The physician documented normal coronary arteries and a normal echocardiogram.  A separate August 1996 record indicated very small mild reversible ischemia in the proximal septum.

Thereafter, the Veteran was hospitalized in February 2005 for chest pain with myocardial infraction ruled out and another cardiac evaluation was undertaken.  The examiner noted no evidence of heart disease was uncovered, with negative treadmill testing, negative echocardiogram, and unremarkable thallium studies.  A diagnosis was provided as possible esophageal disease.  Further, a GI consultant performed an EGD in September 2005, finding a hiatal hernia and grade two erosive esophagitis.

Thereafter, as noted above, the Board determined in November 2015 that the Veteran had competently described recurrent symptoms of chest pain, even though the medical evidence of record did not include a clear diagnosis for a disability resulting in such.  The Board noted the Veteran had previously been granted service connection for GERD and there was medical evidence of record which indicated that the Veteran's chest pains were etiologically related to his GERD.  However, a VA examination was obtained to determine the etiology of the ongoing chest pains.

The Veteran was afforded a July 2016 VA examination.  After review of the record and an examination of the Veteran, including diagnostic testing, the examiner concluded the Veteran did not have and has never had a diagnosed heart condition.  He acknowledged the Veteran's prior chest pains and treatment for such, including the 1996 angiogram.  However, he indicated the condition diagnosed, which is primarily responsible for the Veteran's chest pain syndrome, is GERD.  He stated there is ample documentation in the STRs to support that the chest pains occurred during active duty, but that they are related to the service-connected GERD.  He noted GERD is clearly present, with remarkable EGD findings in 2005.  He stated "Extensive and repetitive cardiac testing has not revealed any hint of cardiac disease."  He further reported there is no evidence to suggest any other condition responsible for the Veteran's chest pains except GERD.

The Board accords great probative weight to the July 2016 VA examiner's report.  His opinion that the Veteran does not have a diagnosis of a heart disability and that the chest pains were related to GERD was based on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and diagnostic test results.  He provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  The Board notes the examiner's findings are consistent with the prior private medical reports and diagnostic testing.

The Board acknowledges that the Veteran competently reported suffering chest pains during and since service, and that he feels those chest pains may have been caused by a heart disability.  However, although he is competent to provide evidence concerning personal observations such as his symptoms and the onset of his symptoms, the Board finds that he is not competent to render an opinion regarding the etiology of chest pain symptoms.  Further, he is not competent to provide a complex diagnosis, such as a heart disability.  These involve internal processes and diagnostic tests that cannot be identified by mere personal observation and sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the Veteran's opinions related to the etiology of his chest pains are of much less probative value than the July 2016 VA physician's opinion.

Overall, the Board finds that the July 2016 medical opinion is the most probative evidence of record as to the etiology of the Veteran's chest pains, as well as whether he has a current heart disability.  Thus, the Board finds the Veteran suffered chest pains during service; however, those symptoms were related to his service-connected GERD.  Further, no current heart disability was diagnosed during the appeal period.

As mentioned above, the first requirement for any service connection claim is evidence of a current disability.   Thus, although it has been conceded that the Veteran had chest pains in service, the evidence is against granting service connection for a heart disability because there is no evidence of a present disability.  See Brammer, 3 Vet. App. at 225.  Therefore, the appeal is denied; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a disability manifesting in "chest pains" is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


